DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on February 9, 2022 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
	  
Continuation Statement
This patent application is a continuation of U.S. Application No. 14/871,833, filed September 30, 2015, now U.S. Patent #10,762,069.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Amendment
Objection to the specification imposed in the previous office action is withdrawn because of the amendment to the specification by the Applicant.

	Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on pages 9-10 that “However, there is no teaching in Thomas and no teaching in Soltis, therefore no teaching in the combination of Thomas and Soltis, to commingle a portion of data of a file and metadata of the file and write the portion of data of the file and the metadata of the file into a segment controlled by a manager of a file. … The combination of Thomas and Soltis does not show the amended claim 1 limitations of, "writing the second portion of data of the file and second metadata associated with the attributes of the file into a second segment controlled by the second authority.”, is acknowledged but not deemed to be persuasive. 
Soltis [0038] discloses that Meta-data in the present invention is stored and shared among multiple computers by storing the meta-data as real-data in regular files of a standard, non-modified, client-server distributed file system. In effect, the standard client-server file system serves as the Meta-data File System (MFS).  Soltis [0103] discloses Shared File System (SFS) software 124 periodically needs to read inode files 180 from MFS 132. The process is illustrated in the flow chart shown in FIG. 9. Starting at step 260, SFS 124 reads the inode file 180 from MFS 132 as a regular file. Since the inode file 180 may contain many extents and occupy thousands of bytes of data, SFS 124 reads only a fixed size buffer of data at one time. MFS 132 transfers a portion of this file to the SFS buffer memory.  Soltis [0106] discloses SFS software 124 periodically needs to write inode files 180 to MFS 132. … At step 288, SFS 124 writes the last-byte 188 to MFS 132 at the inode file size 190 offset.  So the SFS writes inode files to MFS (i.e., data file and metadata file is in Meta-data File System (MFS) together), therefore commingling a portion of data of a file and metadata of the file and write the portion of data of the file and the metadata of the file into a segment.  Thus Soltis teaches the above argued limitations of the claim 1.
 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,762,069.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 10,762,069 claim 1
Instant Application No. 16/994,332 claim 1
1. A method, comprising: 
writing a first portion of data of a file and a first metadata relating to attributes of the file into a first segment controlled by a first authority of the file; and 

delegating, by the first authority, a second authority for control of a second portion of data of the file; and 


           writing the second portion of data of the file and second metadata associated with the attributes of the file into a second segment controlled by the second authority, wherein segments are logical containers of data in an address space for the segments, and wherein a plurality of authorities is implemented in a storage system with each authority configurable to be an owner of a plurality of portions of data of files.
1. (currently amended) A method, comprising:   
        writing into a storage node of a storage system a first portion of data of a file and a first metadata relating to attributes of the file into a first segment controlled by a first authority of the file;
        delegating a second authority of the storage node for control of a second portion of data of the file responsive to identifying an offset associated with the second portion of data controlled by the second authority; and 
       writing the second portion of data of the file and second metadata associated with the attributes of the file into a second segment controlled by the second authority.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to a mechanism of locating data and metadata closely together in a storage system. Thus, It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
Independent claims 8 and 15 are substantially encompass the method recited in claim 1 and are also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,762,069.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. ("Serverless Network File Systems", ACM Transactions on Computer Systems (TOCS), Association for Computing Machinery, Inc., US, vol. 14, no. 1, 1 February 1996 (1996-02-01), ‘Thomas’, hereafter, previously provided) in view of  Soltis et al. (US Patent Publication No. 2004/0133570 A1, ‘Soltis’, herein after, previously provided).

Regarding claim 1. Thomas teaches a method, comprising: 
writing into a storage node of a storage system a first portion of data of a file and a first metadata relating to attributes of the file into a first segment controlled by a first authority of the file; and delegating a second authority of the storage node for control of a second portion of data of the file responsive to identifying an offset associated with the second portion of data controlled by the second authority (Thomas, page 52, first paragraph in view of Thomas, page 50-51, section 3,1.1 and Table 1, where the files stored in the file system are striped, i.e., divided into blocks, these blocks corresponding to ranges of files which are placed at different offsets inside storage servers, i.e. into different segments, which are controlled by different authorities, the authorities corresponding to the "metadata managers” of Thomas, see page 49, third paragraph: "The xFS system […] distribute[s]; this work over all of the machines in the system. To provide scalable control of disk metadata and cache consistency state, xFS splits management among metadata managers similar to multiprocessor consistency managers. Unlike multiprocessor managers, xFS managers can alter the mapping from files to managers. Similarly, to provide scalable disk storage, xFS uses log-based network striping inspired by Zebra, but it dynamically clusters disks into stripe groups to allow the system to scale to large numbers of storage servers.”); and 
Thomas teaches first and second authorities but explicitly does not teach
writing the second portion of data of the file and second metadata associated with the attributes of the file into a second segment controlled by the second authority.  
However, Soltis teaches  
writing the second portion of data of the file and second metadata associated with the attributes of the file into a second segment controlled by the second authority (SFS software 124 periodically needs to write inode files 180 to MFS 132 (Meta-data in the present invention is stored and shared among multiple computers by storing the meta-data as real-data in regular files of a standard, non-modified, client-server distributed file system. In effect, the standard client-server file system serves as the meta-data file system (MFS), Soltis [0038]). The process is illustrated in the flow chart shown in FIG. 10. Starting at step 280, SFS 124 determines if the inode file 180 can be transferred with one write request. If the inode file size 190 is less than or equal to the write buffer size, the process proceeds to step 282. At step 282, SFS 124 packs the inode header 182, extent list 184, and last-byte 188 into the write buffer. SFS 124 then writes this buffer to MFS 132 as file real-data, Soltis [0105-0106]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thomas and Soltis before him/her, to modify Thomas with the teaching of Soltis’ shared storage distributed file system.  One would have been motivated to do so to providing a distributed storage system technologies such as shared storage and file system layering for efficient storage of data (Soltis, Abstract and [0001]).
Regarding claim 2. Thomas as modified teaches, wherein: persisting delegation of the second authority using a token (Thomas, page 51, Table 1 “Cache Consistency State” and pages 54-56 Section 3.2.1-3.2.3). 
Regarding claim 3. Thomas as modified teaches, wherein the offset associated with the second portion of data is associated with a different portion of data of the file from the first portion of data (Thomas, page 51, Table 1 “Cache Consistency State” and pages 54-56 Section 3.2.1-3.2.3).  
Regarding claim 4. Thomas as modified teaches, further comprising: persisting the delegating of the second authority through an interlock, wherein writing the second portion of data of the file and the second metadata is responsive to the persisting the delegating the second authority (Thomas, page 52, first paragraph in view of Thomas, page 50-51, section 3,1.1 and Table 1).  
Regarding claim 5. Thomas as modified teaches, further comprising: 16writing metadata indicating which authority has a most recent update to a size and a modification time of the file into the first segment controlled by first authority, and wherein the segments are striped across storage memory in the storage system (Thomas, page 56 Section 3.2.2 “Writes”). 
Regarding claim 6. Thomas does not teach, wherein the attributes of the file include at least one of a size of the file, a modification time of the file, and permissions of the file. 
However, Soltis teaches wherein the attributes of the file include at least one of a size of the file, a modification time of the file, and permissions of the file (Soltis [0078]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Thomas and Soltis before him/her, to modify Thomas with the teaching of Soltis’ shared storage distributed file system.  One would have been motivated to do so to providing a distributed storage system technologies such as shared storage and file system layering for efficient storage of data (Soltis, Abstract and [0001]). 
Regarding claim 7. Thomas as modified teaches, wherein data of the file is distributed across multiple storage node(s Thomas, page 43 “First, xFS dynamically distributes control processing across the system on a per-file granularity by utilizing a new serverless management scheme.  Second. xFS distributes its data storage across storage server disks”, Thomas, page 44, section 2, lines 1-2, pages 47-49 and Fig. 1). 
Regarding claim 8. Thomas teaches a system, comprising: 
storage memory, configurable to have a plurality of segments that are logical containers of data in an address space for the segments (Thomas, page 42, section Introduction, first paragraph where the implementation of the "serverless network file system" is understood as a computer-implemented method and/or system of locating data and metadata in a storage system; page 48, Section 3.1, which describes the storage of metadata in the file system along with data using various data structures); and
at least one processor, configured to write data of a file and metadata relating to attributes of the file into the plurality of segments of the storage memory under a plurality of authorities (To provide scalable control of disk metadata and cache consistency state, xFS splits management among metadata managers similar to multiprocessor consistency managers, Thomas, page 49, section 3.1), 
although claim 8 is directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claims 9-14, the method steps of claims 2-7 substantially encompass the system recited in claims 9-14.  Therefore, claims 9-14 are rejected for at least the same reason as claims 2-7 above.
Regarding claim 15. Thomas teaches a system, comprising: 
storage memory, configurable to have segments that are logical containers of data in an address space for the segments (Thomas, page 42, section Introduction, first paragraph where the implementation of the "serverless network file system" is understood as a computer-implemented method and/or system of locating data and metadata in a storage system; page 48, Section 3.1, which describes the storage of metadata in the file system along with data using various data structures);
a plurality of authorities implemented in the data storage system with each authority configurable to be an owner of a plurality of portions of data of files; and at least one processor in communication with the storage memory (To provide scalable control of disk metadata and cache consistency state, xFS splits management among metadata managers similar to multiprocessor consistency managers, Thomas, page 49, section 3.1), configured to perform actions comprising:  
although claim 15 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-20, the method steps of claims 2-6 substantially encompass the system recited in claims 16-20.  Therefore, claims 16-20 are rejected for at least the same reason as claims 2-6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168